 

H-CYTE, INC.

 

RIGHT OF FIRST REFUSAL AND CO-SALE AGREEMENT

 

as of November 15, 2019

 

   

 

 

RIGHT OF FIRST REFUSAL AND CO-SALE AGREEMENT

 

This Right of First Refusal and Co-Sale Agreement (this “Agreement”) is entered
into as of November 15, 2019 by and among (i) H-Cyte, Inc., a Nevada corporation
(the “Company”), (ii) the Investors listed on Schedule I (the “Investors”), and
(iii) the Key Holders listed on Schedule II.

 

BACKGROUND

 

Each Key Holder is the beneficial owner of the number of shares of Capital
Stock, or of options to purchase Common Stock, set forth opposite the name of
such Key Holder on Schedule II.

 

The Investors are acquiring shares of the Series D Preferred Stock of the
Company pursuant to the terms and conditions of the Securities Purchase
Agreement, dated the same date as this Agreement, by and among the Company and
the Investors (the “Series D Purchase Agreement”).

 

In connection with those investments, and as an inducement thereto, the parties
desire to enter into this Agreement and provide the Investors with the rights
set forth in this Agreement.

 

OPERATIVE TERMS

 

1. Definitions.

 

“Affiliate” means, with respect to any specified Person, any other Person who or
which directly or indirectly, controls, is controlled by or is under common
control with such specified Person, including without limitation any general
partner, managing member, officer or director of such Person, or any venture
capital fund now or hereafter existing which is controlled by one or more
general partners or managing members of, or shares the same management company
with, such Person.

 

“Agreement” has the meaning set forth in the first paragraph of this Right of
First Refusal and Co-Sale Agreement.

 

“Articles” means the Company’s Amended and Restated Articles of Incorporation,
as it may be further amended and/or restated.

 

“Business Day” means any day other than a Saturday, Sunday or a day on which
banks are required or permitted to be closed in Tampa, Florida.

 

“Capital Stock” means (a) shares of Common Stock, Series D Preferred Stock, and
Series B Preferred Stock (whether now outstanding or hereafter issued in any
context), (b) shares of Common Stock issued or issuable upon conversion of
Series D Preferred Stock or Series B Preferred Stock and (c) shares of Common
Stock issued or issuable upon exercise or conversion, as applicable, of stock
options, warrants or other convertible securities of the Company, in each case
now owned or subsequently acquired by any Key Holder, any Investor, or their
respective successors or permitted transferees or assigns (including without
limitation, any warrants issued pursuant to the Series D Purchase Agreement or
the Series D Certificate of Designation). For purposes of the number of shares
of Capital Stock held by an Investor or Key Holder (or any other calculation
based thereon), all shares of Series D Preferred Stock and Series B Preferred
Stock shall be deemed to have been converted into Common Stock at the
then-applicable conversion ratio.

 

 1 

 

 

“Common Stock” means shares of Common Stock of the Company, $0.001 par value per
share.

 

“Company” has the meaning set forth in the first paragraph of this Agreement.

 

“Election Notice” means written notice from a Stockholder notifying the Company
and the selling Stockholder that such Stockholder intends to exercise its Right
of First Refusal as to a portion of the Transfer Stock with respect to any
Proposed Transfer.

 

“Election Notice Period” has the meaning set forth in Section 2.1(c) of this
Agreement.

 

“Exercising Investors” has the meaning set forth in Section 2.1(b) of this
Agreement.

 

“Immediate Family Member” means a child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, sibling, mother-in-law, father-in-law,
son-in-law, daughter-in-law, or spouse of a sibling, including adoptive
relationships, of a Person referred to in this Agreement.

 

“Investor” or “Investors” means the persons named on Schedule I hereto, each
person to whom the rights of an Investor are assigned pursuant to Section 5.9,
each person who hereafter becomes a signatory to this Agreement pursuant to
Section 5.15 and any one of them, as the context may require; provided, however,
that any such person shall cease to be considered an Investor for purposes of
this Agreement at any time such person and his, her or its Affiliates hold less
than twenty percent (20%) of the shares of Capital Stock acquired by such
Investor under the Series D Purchase Agreement (subject to adjustment in
connection with any stock combination, stock split, stock dividend,
recapitalization or other similar transaction).

 

“Key Holder” or “Key Holders” means the persons named on Schedule II hereto,
each person to whom the rights of a Key Holder are assigned pursuant to Section
3.1, each person who hereafter becomes a signatory to this Agreement pursuant to
Section 5.9 or Section 5.15 and any one of them, as the context may require.

 

“Person” means any individual, corporation, partnership, trust, limited
liability company, association or other entity.

 

“Prohibited Transfer” has the meaning set forth in Section 2.3(c) of this
Agreement.

 

“Proposed Transfer” means any assignment, sale, offer to sell, pledge, mortgage,
hypothecation, encumbrance, disposition of or any other like transfer or
encumbering of any Transfer Stock (or any interest therein) proposed by any of
the Key Holders or Investors.

 

 2 

 

 

“Proposed Transfer Notice” means written notice from a Key Holder setting forth
the terms and conditions of a Proposed Transfer along with a copy of any written
proposal, term sheet, letter of intent or other agreement relating to such
Proposed Transfer (which shall be the same price, terms and conditions specified
in or included in the Proposed Transfer Notice).

 

“Prospective Transferee” means any person to whom a Key Holder proposes to make
a Proposed Transfer.

 

“Right of Co-Sale” means the right, but not an obligation, of an Investor to
participate in a Proposed Transfer on the terms and conditions specified in the
Proposed Transfer Notice.

 

“Right of First Refusal” means the right, but not an obligation, of the Company,
or its permitted transferees or assigns, to purchase some or all of the Transfer
Stock with respect to a Proposed Transfer, on the terms and conditions specified
in the Proposed Transfer Notice.

 

“Series B Preferred Stock” means shares of the Company’s Series B Preferred
Stock, par value $0.001 per share.

 

“Series D Certificate of Designation” means that certain Certificate of
Designation of Preferences, Rights and Limitations of Series D Preferred Stock
of H-Cyte, Inc. adopted by the Company on or about the date hereof; provided
that upon such time following the date hereof that the Company amends and
restates its Articles (and any corresponding certificates of designation issued
pursuant to such Articles) in their entirety into a single second amended and
restated articles of incorporation of the Company (such amended and restated
document, the “Restated Articles”), all references herein to Series D
Certificate of Designation shall be deemed to refer to the Restated Articles, as
it may be further amended and/or restated.

 

“Series D Preferred Stock” means shares of Series D Preferred Stock of the
Company, $0.001 par value per share.

 

“Series D Purchase Agreement” has the meaning set forth in the Background of
this Agreement.

 

“Stockholder” or “Stockholders” means individually, any Investor or Key Holder
and collectively means the Investors and Key Holders.

 

“Transfer Stock” means shares of Capital Stock owned by a Stockholder, or issued
to a Stockholder after the date hereof (including, without limitation, in
connection with any stock combination, stock split, stock dividend,
recapitalization or other similar transaction).

 

“Undersubscription Notice” has the meaning set forth in Section 2.1(c) of this
Agreement.

 

“Undersubscription Option” has the meaning set forth in Section 2.1(c) of this
Agreement.

 

 3 

 

 

2. Agreement Among the Investors and the Key Holders.

 

2.1 Right of First Refusal.

 

(a) Grant. Subject to the terms of Section 3 below, each Key Holder hereby
unconditionally and irrevocably grants to the Investors a Right of First Refusal
to purchase all or any portion of Transfer Stock that such Key Holder may
propose to transfer in a Proposed Transfer, at the same price and on the same
terms and conditions as those offered to the Prospective Transferee.

 

(b) Notice. Each Key Holder proposing to make a Proposed Transfer must deliver a
Proposed Transfer Notice to the Company and each Investor not later than fifteen
(15) days prior to the consummation of such Proposed Transfer. Such Proposed
Transfer Notice shall contain the material terms and conditions (including price
and form of consideration) of the Proposed Transfer and the identity of the
Prospective Transferee. To exercise its Right of First Refusal under this
Section 2, an Investor (in such capacity, an “Exercising Investor”) must deliver
an Election Notice to the selling Key Holder within fifteen (15) days after
delivery of the Proposed Transfer Notice specifying the number of shares of
Transfer Stock to be purchased by such Investor. In the event that the number of
shares of Transfer Stock elected to be purchased by Exercising Investors is
greater than the number of shares of Transfer Stock available for purchase
through a Right of First Refusal, then the shares of Transfer Stock shall be
allocated among the Exercising Investors on a pro rata basis (based on their
relative number of shares of Capital Stock) or in such other proportion as the
Exercising Investors may agree. In the event of a conflict between this
Agreement and any other agreement that may have been entered into by a
Stockholder with the Company that contains a preexisting right of first refusal,
the Company and such Stockholder acknowledge and agree that the terms of this
Agreement shall control and the preexisting right of first refusal shall be
deemed satisfied by compliance with Section 2.1(a) and this Section 2.1(b).

 

(c) Undersubscription of Transfer Stock. If options to purchase have been
exercised by the Investors with respect to some but not all of the Transfer
Stock by the end of the 15-day period specified in the first sentence of Section
2.1(b)) (the “Election Notice Period”), then the Company shall, immediately
after the expiration of the Election Notice Period, send written notice (the
“Undersubscription Notice”) to those Exercising Investors who exercised their
Right of First Refusal within the Election Notice Period. Each Exercising
Investor shall, subject to the provisions of this Section 2.1(c), have an
additional option to purchase all or any part of the balance of any such
remaining unsubscribed shares of Transfer Stock on the terms and conditions set
forth in the Proposed Transfer Notice (the “Undersubscription Option”). To
exercise the Undersubscription Option, an Exercising Investor must deliver an
Undersubscription Notice to the selling Key Holder and the Company within ten
(10) days after the expiration of the Election Notice Period. In the event there
are two or more such Exercising Investors that choose to exercise the
Undersubscription Option for a total number of remaining shares in excess of the
number available, the remaining shares available for purchase under this Section
2.1(c) shall be allocated to such Exercising Investors pro rata based on the
number of shares of Transfer Stock such Exercising Investors have elected to
purchase pursuant to the Right of First Refusal (without giving effect to any
shares of Transfer Stock that any such Exercising Investor has elected to
purchase pursuant to the Undersubscription Notice). If the options to purchase
the remaining shares are exercised in full by the Exercising Investors, the
Company shall immediately notify all of the Exercising Investors and the selling
Key Holder of that fact.

 

 4 

 

 

(e) Consideration; Closing. If the consideration proposed to be paid for the
Transfer Stock is in property, services or other non-cash consideration, the
fair market value of the consideration shall be as determined in good faith by
the Company’s Board of Directors. If any Exercising Investor cannot for any
reason pay for the Transfer Stock in the same form of non-cash consideration,
such Exercising Investor may pay the cash value equivalent thereof, as
determined in good faith by the Company’s Board of Directors. The closing of the
purchase of Transfer Stock by the Exercising Investors shall take place, and all
payments from the Exercising Investors shall have been delivered to the selling
Key Holder, by the later of (i) the date specified in the Proposed Transfer
Notice as the intended date of the Proposed Transfer and (ii) thirty (30) days
after delivery of the Proposed Transfer Notice.

 

2.2 Right of Co-Sale.

 

(a) Exercise of Right. If any Transfer Stock subject to a Proposed Transfer by a
Key Holder is not purchased pursuant to Section 2.1 above and thereafter is to
be sold to a Prospective Transferee, each respective Investor may elect to
exercise its Right of Co-Sale and participate on a pro rata basis in the
Proposed Transfer as set forth in Section 2.2(b) below and otherwise on the same
terms and conditions specified in the Proposed Transfer Notice (provided that if
an Investor wishes to sell Series D Preferred Stock, the price set forth in the
Proposed Transfer Notice shall be appropriately adjusted based on the conversion
ratio of the Series D Preferred Stock into Common Stock). Each Investor who
desires to exercise its Right of Co-Sale must give such selling Key Holder
written notice to that effect within ten (10) days after the deadline for
delivery of the Proposed Transfer Notice described above, and upon giving such
notice such Investor shall be deemed to have effectively exercised the Right of
Co-Sale.

 

(b) Shares Includable. Each Investor who timely exercises such Investor’s Right
of Co-Sale by delivering the written notice provided for above in Section 2.2(a)
may include in the Proposed Transfer all or any part of such Investor’s Capital
Stock equal to the product obtained by multiplying (i) the aggregate number of
shares of Transfer Stock subject to the Proposed Transfer by (ii) a fraction,
the numerator of which is the number of shares of Capital Stock owned by such
Investor immediately before consummation of the Proposed Transfer and the
denominator of which is the total number of shares of Capital Stock owned, in
the aggregate, by all Investors immediately prior to the consummation of the
Proposed Transfer, plus the number of shares of Transfer Stock held by such
selling Key Holder. To the extent one or more of the Investors exercise such
right of participation in accordance with the terms and conditions set forth
herein, the number of shares of Transfer Stock that such selling Key Holder may
sell in the Proposed Transfer shall be correspondingly reduced.

 

 5 

 

 

(c) Delivery of Certificates. Each Investor shall effect its participation in
the Proposed Transfer by delivering to such transferring Key Holder, no later
than fifteen (15) days after such Investor’s exercise of the Right of Co-Sale,
one or more stock certificates, properly endorsed for transfer to the
Prospective Transferee, representing:

 

(i) the number of shares of Common Stock that such Investor elects to include in
the Proposed Transfer; or

 

(ii) the number of shares of Series D Preferred Stock that is at such time
convertible into the number of shares of Common Stock that such Investor elects
to include in the Proposed Transfer; provided, however, that if the Prospective
Transferee objects to the delivery of Series D Preferred Stock in lieu of Common
Stock, such Investor shall first convert the Series D Preferred Stock into
Common Stock and deliver Common Stock as provided above. The Company agrees to
make any such conversion concurrent with and contingent upon the actual transfer
of such shares to the Prospective Transferee.

 

(d) Purchase Agreement. The parties hereby agree that the terms and conditions
of any sale pursuant to this Section 2.2 will be memorialized in, and governed
by, a written purchase and sale agreement with customary terms and provisions
for such a transaction and the parties further covenant and agree to enter into
such an agreement as a condition precedent to any sale or other transfer
pursuant to this Section 2.2.

 

(e) Deliveries. Each stock certificate an Investor delivers to such selling Key
Holder pursuant to Section 2.2(c) above will be transferred to the Prospective
Transferee against payment therefor in consummation of the sale of the Transfer
Stock pursuant to the terms and conditions specified in the Proposed Transfer
Notice and the purchase and sale agreement, and such selling Key Holder shall
concurrently therewith remit or direct payment to each Investor the portion of
the sale proceeds to which such Investor is entitled by reason of its
participation in such sale. If any Prospective Transferee or Transferees
refuse(s) to purchase securities subject to the Right of Co-Sale from any
Investor exercising its Right of Co-Sale hereunder, such Key Holder may not sell
any Transfer Stock to such Prospective Transferee or Transferees unless and
until, simultaneously with such sale, such Key Holder purchases all securities
subject to the Right of Co-Sale from such Investor on the same terms and
conditions (including the proposed purchase price) as set forth in the Proposed
Transfer Notice.

 

(f) Additional Compliance. If any Proposed Transfer is not consummated within
sixty (60) days after receipt of the Proposed Transfer Notice by the Company,
the Stockholder proposing the Proposed Transfer may not sell any Transfer Stock
unless they first comply in full with each provision of this Section 2. The
exercise or election not to exercise any right by any Stockholder hereunder
shall not adversely affect its right to participate in any other sales of
Transfer Stock subject to this Section 2.2.

 

2.3 Effect of Failure to Comply.

 

(a) Transfer Void; Equitable Relief. Any Proposed Transfer not made in
compliance with the requirements of this Agreement shall be null and void ab
initio, shall not be recorded on the books of the Company or its transfer agent
and shall not be recognized by the Company. Each party hereto acknowledges and
agrees that any breach of this Agreement would result in substantial harm to the
other parties hereto for which monetary damages alone could not adequately
compensate. Therefore, the parties hereto unconditionally and irrevocably agree
that any non-breaching party hereto shall be entitled to seek protective orders,
injunctive relief and other remedies available at law or in equity (including,
without limitation, seeking specific performance or the rescission of purchases,
sales and other transfers of Transfer Stock not made in strict compliance with
this Agreement).

 

 6 

 

 

(b) Violation of First Refusal Right. If any Key Holder becomes obligated to
sell any Transfer Stock to any Investor under this Agreement and fails to
deliver such Transfer Stock in accordance with the terms of this Agreement, the
Investor may, at its option, in addition to all other remedies it may have, send
to such Key Holder the purchase price for such Transfer Stock as is herein
specified and transfer to the name of such Investor (or request that the Company
effect such transfer in the name of such Investor) on the Company’s books the
certificate or certificates representing the Transfer Stock to be sold.

 

(c) Violation of Co-Sale Right. If Key Holder purports to sell any Transfer
Stock in contravention of the Right of Co-Sale (a “Prohibited Transfer”), each
Investor who desires to exercise its Right of Co-Sale under Section 2.2 may, in
addition to such remedies as may be available by law, in equity or hereunder,
require such Key Holder to purchase from such Investor the type and number of
shares of Capital Stock that such Investor would have been entitled to sell to
the Prospective Transferee under Section 2.2 had the Prohibited Transfer been
effected pursuant to and in compliance with the terms of Section 2.2. The sale
will be made on the same terms and subject to the same conditions as would have
applied had the Key Holder not made the Prohibited Transfer, except that the
sale (including, without limitation, the delivery of the purchase price) must be
made within ninety (90) days after the Investor learns of the Prohibited
Transfer, as opposed to the timeframe proscribed in Section 2.2. Such Key Holder
shall also reimburse each Investor for any and all reasonable and documented
out-of-pocket fees and expenses, including reasonable legal fees and expenses,
incurred pursuant to the exercise or the attempted exercise of the Investor’s
rights under Section 2.2.

 

3. Exempt Transfers.

 

3.1 Exempted Transfers. Notwithstanding the foregoing or anything to the
contrary herein, the provisions of Sections 2.1 and 2.2 shall not apply: (a) in
the case of a Key Holder that is an entity, upon a transfer by such Key Holder
to its stockholders, members, managers, managing members, partners or other
equity holders, (b) to a repurchase of Transfer Stock from a Key Holder by the
Company at a price no greater than that originally paid by such Key Holder for
such Transfer Stock and pursuant to an agreement containing vesting and/or
repurchase provisions approved by a majority of the Company’s Board of
Directors, (c) in the case of a Key Holder that is a natural person, upon a
transfer of Transfer Stock by such Key Holder made for bona fide estate planning
purposes, either during his or her lifetime or on death by will or intestacy to
an Immediate Family Member, or any other direct lineal descendant of such Key
Holder (or his or her spouse) (all of the foregoing collectively referred to as
“family members”), or any other person approved by the Company’s Board of
Directors or any custodian or trustee of any trust, partnership or limited
liability company for the benefit of, or the ownership interests of which are
owned wholly by, such Key Holder or any such family members or (d) solely with
respect each Investor, to an Affiliate of such Investor; provided that in the
case of clauses (a) and (c), the Key Holder shall deliver prior written notice
to the Investors of such pledge, gift or transfer and such shares of Transfer
Stock shall at all times remain subject to the terms and restrictions set forth
in this Agreement and such transferee shall, as a condition to such transfer,
deliver a counterpart signature page to this Agreement as confirmation that such
transferee shall be bound by all the terms and conditions of this Agreement as a
Key Holder (but only with respect to the securities so transferred to the
transferee), including the obligations of a Key Holder with respect to Proposed
Transfers of such Transfer Stock pursuant to Section 2; and provided, further,
in the case of any transfer pursuant to clauses (a), (c) and (d) above, that
such transfer is made pursuant to a transaction in which there is no
consideration actually paid for such transfer.

 

 7 

 

 

3.2 Exempted Offerings. Notwithstanding the foregoing or anything to the
contrary herein, the provisions of Section 2 shall not apply to the sale of any
Transfer Stock (a) to the public in an offering pursuant to an effective
registration statement under the Securities Act of 1933, as amended or (b)
pursuant to a Deemed Liquidation Event (as defined in the Series D Certificate
of Designation).

 

3.3 Prohibited Transferees. Notwithstanding the foregoing, no Key Holder shall
transfer any Transfer Stock to (a) any entity which, in the determination of the
Company’s Board of Directors, directly or indirectly competes with the Company
or (b) any customer, distributor or supplier of the Company, if the Company’s
Board of Directors should determine that such transfer would result in such
customer, distributor or supplier receiving information that would place the
Company at a competitive disadvantage with respect to such customer, distributor
or supplier.

 

4. Legend. Each certificate representing shares of Transfer Stock held by the
Stockholders or issued to any permitted transferee in connection with a transfer
permitted by Section 3.1 hereof shall be endorsed with the following legend:

 

THE SALE, PLEDGE, HYPOTHECATION OR TRANSFER OF THE SECURITIES REPRESENTED BY
THIS CERTIFICATE IS SUBJECT TO, AND IN CERTAIN CASES PROHIBITED BY, THE TERMS
AND CONDITIONS OF A CERTAIN RIGHT OF FIRST REFUSAL AND CO-SALE AGREEMENT BY AND
AMONG THE STOCKHOLDER, THE CORPORATION AND CERTAIN OTHER HOLDERS OF STOCK OF THE
CORPORATION. COPIES OF SUCH AGREEMENT MAY BE OBTAINED UPON WRITTEN REQUEST TO
THE SECRETARY OF THE CORPORATION.

 

Each Stockholder agrees that the Company may instruct its transfer agent to
impose transfer restrictions on the shares represented by certificates bearing
the legend referred to in this Section 4 to enforce the provisions of this
Agreement, and the Company agrees to promptly do so. The legend shall be removed
upon termination of this Agreement at the request of the holder.

 

5. Miscellaneous.

 

5.1 Term. This Agreement shall automatically terminate upon the earlier of (a)
the consummation of a Deemed Liquidation Event (as defined in the Series D
Certificate of Designation), (b) termination of this Agreement in accordance
with Section 5.8 below, or (c) upon the Company’s Common Stock being listed on
one of NASDAQ Global Select Market, NASDAQ Global Market, NASDAQ Capital Market
or the New York Stock Exchange as a result of a public offering generating
minimum net proceeds to the Company of at least $25,000,000 (after the payment
of, or provision for the payment of, all costs and expenses associated with such
listing transaction, including underwriting costs and expenses and legal fees).

 

 8 

 

 

5.2 Stock Split. All references to numbers of shares in this Agreement shall be
appropriately adjusted to reflect any stock dividend, split, combination or
other recapitalization affecting the Capital Stock occurring after the date of
this Agreement.

 

5.3 Ownership. Each Stockholder represents and warrants that such Stockholder is
the sole legal and beneficial owner of the shares of Transfer Stock subject to
this Agreement and that no other person or entity has any interest in such
shares (other than a community property interest as to which the holder thereof
has acknowledged and agreed in writing to the restrictions and obligations
hereunder).

 

5.4 Dispute Resolution. The parties (a) hereby irrevocably and unconditionally
submit to the jurisdiction of the state courts of the State of Florida located
in the County of Hillsborough and to the jurisdiction of the United States
District Courts for such county for the purpose of any suit, action or other
proceeding arising out of or based upon this Agreement, (b) agree not to
commence any suit, action or other proceeding arising out of or based upon this
Agreement except in such courts, and (c) hereby waive, and agree not to assert,
by way of motion, as a defense, or otherwise, in any such suit, action or
proceeding, any claim that it is not subject personally to the jurisdiction of
the above-named courts, that its property is exempt or immune from attachment or
execution, that the suit, action or proceeding is brought in an inconvenient
forum, that the venue of the suit, action or proceeding is improper or that this
Agreement or the subject matter hereof may not be enforced in or by such court.

 

5.5 Notices. All notices and other communications given or made pursuant to this
Agreement shall be in writing and shall be deemed effectively given: (a) upon
personal delivery to the party to be notified, (b) when sent by facsimile if
sent during normal business hours of the recipient, and if not, then on the
recipient’s next Business Day, (c) seven (7) days after having been sent by
registered or certified mail, return receipt requested, postage prepaid, or (d)
one (1) Business Day after deposit (with full payment) with a nationally
recognized overnight courier prior to such courier’s deadline for next Business
Day delivery, specifying next Business Day delivery, with written verification
of receipt. All communications shall be sent to the Company at its address set
forth below, to the Investors at their respective addresses set forth on
Schedule I, and to the Key Holders at their respective addresses set forth on
Schedule II.

 

If to the Company: H-Cyte, Inc. 201 E. Kennedy Blvd, Suite 700 Tampa,Florida
33602 Attention: William E. Horne, CEO Facsimile: (844) 633-6839     with a copy
to (which shall not constitute notice):   Hallett & Perrin 1445 Ross Avenue,
Suite 2400 Dallas, Texas 75202 Attention: Scot W. O’Brien, Esq. Facsimile: (214)
922-4142

 

 9 

 

 

5.6 Entire Agreement. This Agreement (including the Exhibits and Schedules
hereto) constitutes the full and entire understanding and agreement between the
parties with respect to the subject matter hereof, and any other written or oral
agreement relating to the subject matter hereof existing between the parties are
expressly canceled.

 

5.7 Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any party under this Agreement, upon any breach or default of
any other party under this Agreement, shall impair any such right, power or
remedy of such non-breaching or non-defaulting party nor shall it be construed
to be a waiver of any such breach or default, or an acquiescence therein, or of
or in any similar breach or default thereafter occurring; nor shall any waiver
of any single breach or default be deemed a waiver of any other breach or
default theretofore or thereafter occurring. Any waiver, permit, consent or
approval of any kind or character on the part of any party of any breach or
default under this Agreement, or any waiver on the part of any party of any
provisions or conditions of this Agreement, must be in writing and shall be
effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.

 

5.8 Amendment; Waiver and Termination. This Agreement may be amended, modified
or terminated (other than pursuant to Section 5.1 above) and the observance of
any term hereof may be waived (either generally or in a particular instance and
either retroactively or prospectively) only by a written instrument executed by
(a) the Company, (b) the Key Holders holding a majority of the shares of
Transfer Stock then held by all of the Key Holders, and (c) the holders of at
least a majority of the shares of Common Stock issued or issuable upon
conversion of the then outstanding shares of Series D Preferred Stock held by
the Investors (voting on an as-converted basis). Any amendment, modification,
termination or waiver so effected shall be binding upon the Company, the
Investors, the Key Holders and all of their respective successors and permitted
assigns whether or not such party, assignee or other shareholder entered into or
approved such amendment, modification, termination or waiver. Notwithstanding
the foregoing, (i) this Agreement may not be amended, modified or terminated and
the observance of any term hereunder may not be waived with respect to any
Investor or Key Holder without the written consent of such Investor or Key
Holder unless such amendment, modification, termination or waiver applies to all
Investors and Key Holders, respectively, in the same fashion and (ii) the
consent of the Key Holders shall not be required for any amendment,
modification, termination or waiver if such amendment, modification, termination
or waiver does not apply to the Key Holders. The Company shall give prompt
written notice of any amendment, modification or termination hereof or waiver
hereunder to any party hereto that did not consent in writing to such amendment,
modification, termination or waiver. No waivers of or exceptions to any term,
condition or provision of this Agreement, in any one or more instances, shall be
deemed to be, or construed as, a further or continuing waiver of any such term,
condition or provision.

 

 10 

 

 

5.9 Assignment of Rights.

 

(a) The terms and conditions of this Agreement shall inure to the benefit of and
be binding upon the respective successors and permitted assigns of the parties.
Nothing in this Agreement, express or implied, is intended to confer upon any
party other than the parties hereto or their respective successors and permitted
assigns any rights, remedies, obligations, or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement.

 

(b) Any successor or permitted assignee of any Stockholder, including any
Prospective Transferee who purchases shares of Transfer Stock in accordance with
the terms hereof, shall deliver to the Company, as a condition to any transfer
or assignment, a counterpart signature page hereto pursuant to which such
successor or permitted assignee shall confirm their agreement to be subject to
and bound by all of the provisions set forth in this Agreement that were
applicable to the predecessor or assignor of such successor or permitted
assignee.

 

(c) The rights of the Investors hereunder are not assignable without the
Company’s written consent (which shall not be unreasonably withheld, delayed or
conditioned), except (i) by an Investor to any Affiliate, or (ii) to an assignee
or transferee who acquires at least one percent (1%) of the shares of Capital
Stock (as adjusted for any stock combination, stock split, stock dividend,
recapitalization or other similar transaction), it being acknowledged and agreed
that any such assignment, including an assignment contemplated by the preceding
clauses (i) – (ii) shall be subject to and conditioned upon any such assignee’s
delivery to the Company and the other Investors of a counterpart signature page
hereto pursuant to which such assignee shall confirm their agreement to be
subject to and bound by all of the provisions set forth in this Agreement that
were applicable to the assignor of such assignee.

 

(d) Except in connection with an assignment by the Company by operation of law
to the acquirer of the Company, the rights and obligations of the Company
hereunder may not be assigned under any circumstances.

 

5.10 Severability. The invalidity or unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other provision.

 

5.11 Governing Law. This Agreement and any controversy arising out of or
relating to this Agreement shall be governed by and construed in accordance with
the laws of the State of Nevada, without regard to its principles of conflicts
of laws.

 

5.12 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

5.13 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Counterparts may be delivered via
facsimile, electronic mail (including pdf or any electronic signature complying
with the U.S. federal ESIGN Act of 2000, e.g., www.docusign.com) or other
transmission method and any counterpart so delivered shall be deemed to have
been duly and validly delivered and be valid and effective for all purposes.

 

 11 

 

 

5.14 Aggregation of Stock. All shares of Capital Stock held or acquired by
Affiliates shall be aggregated together for the purpose of determining the
availability of any rights under this Agreement and such Affiliates may
apportion such rights as among themselves in any manner they deem appropriate.

 

5.15 Additional Investors. Notwithstanding anything to the contrary contained
herein, if the Company issues additional shares of the Company’s Series D
Preferred Stock after the date hereof pursuant to the Series D Purchase
Agreement, any purchaser of such shares of Series D Preferred Stock may become a
party to this Agreement by executing and delivering an additional counterpart
signature page to this Agreement, and thereafter shall be deemed an “Investor”
for all purposes hereunder. No action or consent by the Investors shall be
required for such joinder to this Agreement by such additional Investor, so long
as such additional Investor has agreed in writing to be bound by all of the
obligations as an “Investor” hereunder.

 

5.16 Specific Performance. In addition to any and all other remedies that may be
available at law in the event of any breach of this Agreement, each Investor
shall be entitled to specific performance of the agreements and obligations of
the Company and the Key Holders hereunder and to such other injunction or other
equitable relief as may be granted by a court of competent jurisdiction.

 

5.17 Additional Key Holders. In the event that after the date of this Agreement,
the Company issues shares of Common Stock, or options to purchase Common Stock,
to any employee or consultant, which shares or options would collectively
constitute with respect to such employee or consultant (taking into account all
shares of Common Stock, options and other purchase rights held by such employee
or consultant) one percent (1%) or more of the shares of Capital Stock, the
Company shall, as a condition to such issuance, cause such employee or
consultant to execute a counterpart signature page hereto as a Key Holder, and
such person shall thereby be bound by, and subject to, all the terms and
provisions of this Agreement applicable to a Key Holder.

 

[Signature Pages Follow]

 

 12 

 

 

H-CYTE, INC.

 

RIGHT OF FIRST REFUSAL AND CO-SALE AGREEMENT

 

COMPANY’S SIGNATURE PAGE

 

The undersigned has executed this Right of First Refusal and Co-Sale Agreement
as of the date first written above.

 

  H-CYTE, INC.,   a Nevada corporation         By: /s/ William E. Horne   Name: 
William E. Horne   Title: Chief Executive Officer

 

   

 

 

H-CYTE, INC.

 

RIGHT OF FIRST REFUSAL AND CO-SALE AGREEMENT

 

INVESTOR’S SIGNATURE PAGE

 

The undersigned has executed this Right of First Refusal and Co-Sale Agreement
as of the date first written above.

 

 

FWHC HOLDINGS, LLC,

a Delaware limited liability company

      By: HOA Capital LLC,     a Delaware limited liability company,     its
manager         By: /s/ J. Rex Farrior, III   Name: J. Rex Farrior, III   Title:
Manager

 

   

 

 

H-CYTE, INC.

 

RIGHT OF FIRST REFUSAL AND CO-SALE AGREEMENT

 

INVESTOR’S SIGNATURE PAGE

 

The undersigned has executed this Right of First Refusal and Co-Sale Agreement
as of the date first written above.

 

 

SIGNATURE BLOCK FOR INDIVIDUALS:

 

     



NAME OF INVESTOR





         



SIGNATURE OF INVESTOR



     

SIGNATURE BLOCK FOR ENTITIES:

 

     



NAME OF INVESTOR



      By:          









  Name:    Title:

 

   

 

 

H-CYTE, INC.

 

RIGHT OF FIRST REFUSAL AND CO-SALE AGREEMENT

 

KEY HOLDER’S SIGNATURE PAGE

 

The undersigned has executed this Right of First Refusal and Co-Sale Agreement
as of the date first written above.

 

KEY HOLDER:       /s/ William E. Horne William E. Horne



 

   

 

 

H-CYTE, INC.

 

RIGHT OF FIRST REFUSAL AND CO-SALE AGREEMENT

 

KEY HOLDER’S SIGNATURE PAGE

 

The undersigned has executed this Right of First Refusal and Co-Sale Agreement
as of the date first written above.

 

  SIGNATURE BLOCK FOR INDIVIDUALS:           NAME OF KEY HOLDER          
SIGNATURE OF KEY HOLDER

 

 

SIGNATURE BLOCK FOR ENTITIES:



          NAME OF KEY HOLDER         By:               Name:    

Title:



 

 

   

 

 

SCHEDULE I

 

INVESTORS

 

Name of Investor   Address



FWHC Holdings, LLC

 

1306 W Kennedy Blvd

Tampa, FL 33606

Attn: Manager

 

   

 

 

SCHEDULE II

 

KEY HOLDERS

 

Name of Stockholder   Address RMS Shareholder, LLC  

201 E Kennedy Blvd, Ste 700

Tampa, FL 33602

WPE Kids Partners, L.P.  

500 N. Akard Street, Ste 1500

Dallas, TX 75201

Attn: William P. Esping

Steven Harper  

4311 West Robin Lane

Tampa, FL 33609

DB-BZ, LLC  

15436 North Florida Avenue, Ste 200

Tampa, FL 33613

Attn: Ed DeBartolo

William E. Horne  

201 E. Kennedy Blvd, Suite 700

Tampa, Florida 33602

Blue Zone Med LLC



 

1511 N West Shore Blvd, Ste 750

Tampa, FL 33607

Attn: Christopher Sullivan

 

   

 

 